FILED
                            NOT FOR PUBLICATION                                   JUN 16 2014

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                             U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

VASILE DOREL FILIP,                              No. 10-71664

              Petitioner,                        Agency No. A098-925-046

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 9, 2014**
                             San Francisco, California

Before: SCHROEDER, GRABER, and BYBEE, Circuit Judges.

       Vasile Dorel Filip petitions for review of a decision of the Board of

Immigration Appeals ("BIA") denying his application for asylum, withholding of

removal, and protection under the United Nations Convention Against Torture




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
("CAT"). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the

petition.

      1. Substantial evidence supports the BIA’s finding that Petitioner was not

credible. Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). The BIA

provided specific, cogent reasons for its adverse credibility finding, including: (1)

Petitioner did not include in his application allegations that he was assaulted in

front of the chief of police; (2) Petitioner provided inconsistent dates for his

allegations that someone sabotaged the brakes on his car; (3) he omitted other

important details from his application, including death threats, and failed to

provide a plausible explanation for the omissions; and (4) when asked to clarify

inconsistencies and omissions, he provided unpersuasive explanations. Those

inconsistencies are permissible considerations in reaching an adverse credibility

finding. See Kin v. Holder, 595 F.3d 1050, 1056–57 (9th Cir. 2010) (holding that

omission of crucial facts in an application constitutes substantial evidence to

support an adverse credibility finding). Similarly, inconsistencies, "accompanied

by other indications of dishonesty—such as a pattern of clear and pervasive

inconsistency or contradiction"—constitute substantial evidence in support of an

adverse credibility determination. Kaur v. Gonzales, 418 F.3d 1061, 1067 (9th Cir.




                                           2
2005). Nothing in the record compels a contrary conclusion. See Morgan v.

Mukasey, 529 F.3d 1202, 1206 (9th Cir. 2008) (stating standard).

      2. Even assuming credibility, substantial evidence supports the BIA’s

alternative finding that Petitioner failed to establish that a protected ground was

"one central reason" for past or future persecution. Parussimova v. Mukasey, 555
F.3d 734, 740 (9th Cir. 2009). Petitioner’s general allegations that his persecutors,

that is, his former in-laws, were aware of his ethnicity as a Roma are insufficient to

satisfy the "one central reason" standard, where the record showed that the dispute

was primarily a familial squabble. See id. at 742 (holding that reference to a

victim’s ethnicity during an attack with multiple motivations was insufficient to

satisfy the "one central reason" standard).

      3. Failure to satisfy the lesser standard of proof required to establish

eligibility for asylum necessarily results in failure to satisfy the “clear probability”

standard for withholding of removal. Fisher v. INS, 79 F.3d 955, 961 (9th Cir.

1996) (en banc).

      4. Substantial evidence supports the BIA’s finding that Petitioner was

ineligible for CAT relief. Petitioner failed to present any evidence that would

compel the conclusion “that he would most likely be tortured by or with the




                                           3
acquiescence of a government official or other person acting in an official

capacity” upon removal. Tamang v. Holder, 598 F.3d 1083, 1095 (9th Cir. 2010).

      PETITION DENIED.




                                         4